Citation Nr: 9914880	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic uveitis, 
posterior synechiae, and chorioretinal scars of both eyes.  

2.  Entitlement to an increased evaluation for scars of the 
head and neck, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1956 to 
June 1958.  

This appeal arose from a  July 1994 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a right eye disorder as 
secondary to a service connected scar of the occipital 
region, and entitlement to an increased (compensable) 
evaluation for an asymptomatic scar of the occipital region.  

The Board of Veterans' Appeals (Board) remanded the appeal in 
December 1996 for development including obtaining additional 
medical records and scheduling of a VA examination.  This 
development was accomplished and the case has been returned 
to the Board for appellate review.  

On remand additional service medical records were received 
and a VA ophthalmology examination was obtained.  In 
Supplemental Statements of the Case in November 1997 and 
November 1998 the RO only addressed the issue of entitlement 
to service connection for the diagnoses made on the VA 
examination, uveitis, posterior synechiae, and chorioretinal 
scars of both eyes.  The July 1994 rating decision and 
September 1994 statement of the case denied the veteran's 
claim on the grounds that there was no evidence of an injury 
due to the laceration or scar of the head (the actual service 
connected condition) and that it would purely speculative 
that "vision loss" many years after service would be 
directly related to a head injury with scar.  



In essence, there was no consideration of entitlement to 
service connection for specifically diagnosed disorders in VA 
outpatient treatment records from 1994 to 1997 including 
conjunctivitis, panophthalmitis and a cataract of the right 
eye.  The matter before the Board, as indicated in the 
supplemental statements of the case and the written argument 
submitted by the veteran's representative, is entitlement to 
service connection for uveitis, posterior synechiae, and 
chorioretinal scars of both eyes.  It is unclear whether the 
veteran is seeking entitlement to service connection for the 
additional disorders, but as there has been no apparent 
initial consideration of them by the RO, this matter is 
referred to the RO for appropriate action. See Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In November 1998 the RO granted entitlement to service 
connection for posttraumatic headaches, hearing loss, and 
tinnitus, all evaluated as noncompensably disabling.  The 
veteran submitted a notice of disagreement (NOD) in December 
1998; however, the RO did not issue a statement of the case 
(SOC).  This matter is addressed in the remand portion of 
this decision.  

In the same November 1998 decision, entitlement to an 
increased evaluation of 10 percent for service connected 
scars of the head and neck was granted.  The RO found that 
this was a complete grant of benefits resolving the veteran's 
appeal.  However, the appellant is generally presumed to be 
seeking the maximum benefit available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran had claimed that his scars were 
tender and painful.  A 10 percent evaluation is the maximum 
schedular evaluation for superficial tender and painful 
scars.  However, the RO rated the scars not as superficial 
tender and painful scars but as disfiguring scars of the 
head, face or neck.  A 10 percent evaluation is not the 
maximum evaluation available for such scars and the veteran 
has not expressed complete agreement with the evaluation 
assigned, therefore the claim remains in appellate status.  




FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
chronic uveitis, posterior synechiae, and chorioretinal scars 
of both eyes claimed as a right eye disorder is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The scars of the veteran's neck and head are moderately 
disfiguring.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
chronic uveitis, posterior synechiae, and chorioretinal scars 
of both eyes claimed as a right eye disorder is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an increased evaluation for scars of the 
head and neck, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic 
Code 7800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
chronic uveitis, posterior synechiae, and 
chorioretinal scars of both eyes.  

Factual Background

Service medical records show that the veteran received a 
laceration to the back of the head in January 1958.  No 
injuries to the eyes were noted.  

The veteran had had his eyes evaluated in July 1956 based on 
complaints of watering of the eyes.  There was no abnormality 
noted.  On discharge the eyes were normal and vision was 
normal.  

In connection with the veteran's original claim for 
entitlement to service connection for residuals of a head 
injury, the veteran made no reference to eye symptoms.  A VA 
examination was provided in April 1962 and the veteran 
submitted a medical report from a private physician.  There 
were no complaints of eye symptoms and no abnormality of the 
eyes was noted.  

VA treatment records were received.  These records show that 
the veteran was first seen for eye complaints in 1994.  The 
veteran had symptoms including redness of the right eye, 
blurring of vision or spots, and pain with exposure to light.   
He reported that his symptoms were episodic.  He mentioned 
that he had had head trauma in 1958.  There was redness of 
the right conjunctiva and some cloudiness or opacity was 
noted on examination of the fundus.  Diagnoses included 
history of right eye injury and status post right eye injury.  

The veteran continued to receive treatment into 1997.  
Diagnoses included traumatic cataract of the right eye, 
recurrent conjunctivitis and panophthalmitis with history of 
occipital trauma.  

The veteran underwent a VA ophthalmologic examination in May 
1997.  His history of injury and prior treatment records from 
the claims folder were reviewed.  He reported occasional 
episodes of his eye becoming red and sore.  He also reported 
photophobia and deep pain over the right eye.  He claimed 
that he had loss of vision in the right eye due to his head 
injury.  After examination and lab tests to rule out a 
systemic cause for chronic uveitis, the diagnoses were 
chronic uveitis (not presently active), posterior synechiae 
associated with positive HLA B27, and peripheral 
chorioretinal scars in both eyes.  

The examiner stated that uveitis, although not presently 
active in the veteran, can be characterized by deep and 
aching pain, redness, and extreme photophobia.  The examiner 
noted that the veteran was HLA B27 positive and stated that 
chronic uveitis is frequently found in HLA B27 positive 
patients.  The examiner felt that this was the most likely 
explanation for the veteran's uveitis.  It was felt that it 
was not likely that uveitis  was due to head injury.  A 
medical ophthalmology treatise excerpt was cited.  It was 
noted by the examiner that uveitis can occur following trauma 
but that it would usually resolve.  Traumatic iritis, 
according to the examiner, is not a condition that would wax 
and wane as reported by the veteran.  Decreased vision was 
felt to be due to posterior synechiae resulting from chronic 
uveitis.  Peripheral chorioretinal scars were of both eyes 
(not just the right eye) and were felt to not affect the 
veteran's vision.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a). Moreover, when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability that existed 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.  

A restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence." 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

As for whether chronic uveitis, posterior synechiae, and 
chorioretinal scars of both eyes were caused or otherwise 
related to an injury to the head in service, the only medical 
evidence specifically addressing the origin of these 
disorders was the VA ophthalmology examination.  The examiner 
felt that the diagnosed disorders did not result from the 
veteran's in service head trauma, for reasons explained in 
detail in the report and above.  


VA treatment records showed a number of diagnoses (as stated 
above) but there was no opinion that uveitis, posterior 
synechiae and chorioretinal scars of both eyes were related 
to the veteran's head injury in service.  These disorders 
were not shown in service or for many years thereafter.  
Therefore in the absence of a medical nexus to service the 
veteran's claim is not well grounded.  

There is no medical evidence that chronic uveitis, posterior 
synechiae and chorioretinal scars of both eyes resulted 
proximately from the service connected scar or that the 
disorders were aggravated by the service connected 
disability.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for chronic uveitis, posterior synechiae, and 
chorioretinal scars of both eyes must be denied as not well 
grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim. McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  


II.  Entitlement to an increased 
evaluation for scars of the head and 
neck, evaluated as 10 percent disabling.  

Factual Background

The service medical records show the veteran was treated in 
January 1958 for a 2 1/2 inch laceration on the back of his 
head.  The scar was again reported on the separation 
examination.

VA conducted an examination of the veteran in April 1962.  
The examiner noted a 2 1/2 inch scar with keloid formation.  
The scar was well healed, not tender, and non-adherent.  A 
neurological examiner concluded there was no residual 
neurological deficit from the injury.

The RO granted entitlement to service connection for an 
asymptomatic scar in the occipital region with assignment of 
a noncompensable evaluation when it issued a rating decision 
in May 1962.

Outpatient treatment records note the veteran's head and neck 
scars.  

The veteran's scars were examined by VA in May 1997, and a 
photograph was taken.  On examination there were scars in the 
occipital area in the vertical axis, one measuring one and a 
half inches, that was quite noticeable through the hair, and 
a second measuring one and a quarter inches horizontally just 
below the hair line on the upper part of his neck with keloid 
formation at both ends.  The keloid measured more than one-
quarter inch in length.  Both scars were described as "quite 
obvious to any observer."  The diagnosis was disfiguring 
scars, occipital and upper neck. On a neurological 
examination the veteran reported soreness over his scar in 
the occipital area.  On examination, the scars were healed.  
There was some slight soreness to touch but there was no 
"significant" pain to palpation.  Cranial nerves were 
normal.  The neck was supple.  The examiner did not feel that 
there was any neurological problem from the scars.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21 (1998).  However, evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  Multiple ratings can be assigned 
using different diagnostic codes if none of the symptoms or 
criteria for a rating under diagnostic code are duplicative 
of or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Disfiguring scars of the head, face or neck are evaluated as 
noncompensable where slight.  A 10 percent evaluation is 
assigned if the scars are moderately disfiguring.  A 30 
percent evaluation is for severe scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A maximum evaluation of 50 percent is 
reserved for complete or exceptionally repugnant deformity of 
one side of the face or marked repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast and the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent rating to 50 percent 
and a 10 percent evaluation to 30 percent.  The most 
repugnant disfiguring conditions including scars and diseases 
of the skin may be submitted for central office rating with 
several unretouched photographs.  

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803.

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

A higher evaluation than 10 percent is provided for third 
degree burn scars (Diagnostic Code 7801).  They may also be 
rated according to limitation of function of part affected 
pursuant to Diagnostic Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purposes of adjudicating 
the veteran's claim; no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  Treatment records have been obtained and a VA 
examination was provided.  

The Board has reviewed all of the evidence of record 
including the VA examination report, treatment records and a 
photo of the veteran's scars.  In the judgment of the Board, 
based on the photograph submitted by the veteran, and the VA 
examination report, the scars are not severely disfiguring.  
There is no marked color contrast in addition to tissue loss 
and cicatrization to warrant an increase to 30 percent.  The 
scars are noticeable.  The size, location, and obviousness of 
the scars support a finding of moderate (not severe) 
disfigurement.  

It is noted that the veteran has claimed tenderness or 
painfulness of his scars.  Tenderness was not objectively 
demonstrated on VA examination.  Additionally the scarring 
was not shown to be poorly nourished or repeatedly ulcerated.  
There was no limitation on function of the neck due to the 
residual scarring. 

There is no basis for a higher schedular evaluation.  There 
was no indication of limitation of neck motion due to the 
scar and the veteran does not have third degree burn scars.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chronic uveitis, 
posterior synechiae, and peripheral chorioretinal scars of 
both eyes, the appeal is denied.  

Entitlement to an increased evaluation for scars of the head 
and neck, currently evaluated as 10 percent disabling, is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in November 1998, the RO in pertinent part 
granted entitlement to service connection for headaches, 
hearing loss and tinnitus, all evaluated as noncompensably 
disabling.  The veteran submitted an NOD in connection with 
above determination.  An SOC has not been provided.  

Moreover, in the letter that is construed as the NOD with 
regard to the above determination, the veteran requested a 
hearing.  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should address the veteran's 
apparent request for a hearing.  The RO 
should issue a SOC with respect to the 
noncompensable evaluations assigned for 
posttraumatic headaches, hearing loss, 
and tinnitus.  He should also be notified 
of the need to timely file a substantive 
appeal if he wishes appellate review.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

